Case 1:16-cv-12560-NMG Document 72 Filed 10/10/19 Page 1of1
Case 1:16-cv-12560-NMG Document 70 Filed 03/25/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

KEVIN C. ROBINSON,

Plaintiff CIVIL ACTION NO.

v 1:16-cv-12560-NMG

TOWN OF MARSHFIELD, ROCCO

LONGO, in his Official

Capacity and individually, and

JOHN E. HALL, in his official

capacity and individually,
Defendants

 

 

 

PLAINTIFF’S MOTION FOR RELIEF FROM JUDGMENT

Pursuant to Rule 60(b) (3) of the Fed. R. Civ. P., plaintiff,
Kevin Robinson (“Robinson”), hereby requests that this court
grant him relief from the judgment entered by this court on
January 11, 2019 on the Motion for Summary Judgment of the
defendants, Town of Marshfield (the “Town”), Rocco Longo
(“Longo”) and John E. Hall (“Hall”). As grounds therefore,
Robinson states that he is entitled to the relief.

In the instant case, the issue arises from statements made
by defendant Hall. The statements, printed in the Marshfield
Mariner on January 30, 2019, directly undermine the Town's
repeated assertions that Robinson was not forced to leave his
position in the face of an ultimatum threatening, among other

things, substantial damage to his reputation.

WV feen, dewed. HONG , pso7 1ofioft4
